Remark
	This Office action has been issued in response to amendments filed on 09/02/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kirk A. Damman on September 8, 2021  .
The application has been amended claims as follows:
1. (Currently Amended) A method for assisting multiple travelers through an intersection, the method comprising;
 
assigning a plurality of travelers, each said mobile communication device communicating with a control system that said mobile communication device and said  traveler have been  assigned; providing a receiver for receiving a location and direction of travel transmission for each said mobile communication device; evaluating said location and direction of travel information to determine which mobile communication devices in said plurality of mobile communication devices are approaching an intersection; for each of said mobile communication devices approaching said intersection, determining how said traveler assigned with said mobile communication device will pass through said intersection based on information received from said mobile device; and adjusting signaling at said intersection to allow more of said travelers to pass 
2. (Original) The method of claim 1, wherein said mobile communication device comprises a smartphone.  
3. (Original) The method of claim 1, wherein said traveler comprises a pedestrian.  
4. (Original) The method of claim 1, wherein said traveler comprises an individual in a motor vehicle.  
5. (Original) The method of claim 4, wherein said motor vehicle includes multiple travelers in said plurality of travelers.  
6. (Original) The method of claim 1, wherein said traveler comprises an individual on a bicycle.  
7. (Original) The method of claim 1, wherein traveler comprises an autonomous vehicle.  
8. (Currently Amended) The method of claim 1, wherein said determining comprises requesting information from said assigned traveler.  
9. (Original) The method of claim 1, wherein said determining comprises obtaining a route from mapping software on said mobile communication device.  
10. (Original) The method of claim 1, wherein said determining comprises evaluating said location and direction of travel information.  
11. (Original) The method of claim 1, further comprising sending an indication to said mobile communication device of said adjusted signaling at said intersection.  
12. (Currently Amended) The method of claim 11, wherein said indication instructs said assigned traveler to maintain speed approaching said intersection.  
13. (Currently Amended) The method of claim 11, wherein said indication instructs said assigned traveler to stop at said intersection.  
14. (previously Amended) The method of claim 1, further comprising sending an instruction to a vehicle containing  said traveler which instruction alters said vehicle's speed.  
15. (Original) The method of claim 14, wherein said instruction stops said vehicle.

Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Dickerson (US Pub No. 20010037174) directed to automated transit system support high-occupancy vehicle preference subsystems, for example, High Occupancy Vehicle (HOV) lanes, vehicle parking preferences, and traffic control priority where beneficial. Regarding the latter, because the system is following the real time progress of high occupancy vehicles, it can be tied into the traffic control lights and adjust the timing of the green and red cycles to improve the passenger throughput at intersections. The passenger throughput, not vehicle throughput, is the true measure of effectiveness. In a modem system this would also use the cellular radio communication system to communicate with the traffic control elements.
The prior art of record is different than the claimed invention because in the claimed invention if said mass transit vehicle is approaching said intersection, assigning a priority to said mass transit vehicle for said mass transit vehicle to go through said intersection, said priority increasing for each traveler on said mass transit vehicle; and altering a traffic signal at said intersection based if said assigned priority is above a threshold number of travelers. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious. Accordingly claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428. The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687